TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00379-CR


Jimmy Lee Simmons, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. CR21467, HONORABLE ED MAGRE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for release on reasonable bail pending final determination of
an appeal by the State is granted.  See Tex. Code Crim. Proc. Ann. art. 44.04(h) (West Supp. 2007). 
The amount of bail is set at $25,000.  The trial court shall set the conditions of bail and must approve
any sureties.
It is ordered May 2, 2008.
 

Before Chief Justice Law, Justices Waldrop and Henson
Do Not Publish